
	
		II
		Calendar No. 553
		111th CONGRESS
		2d Session
		S. 3765
		[Report No. 111–282]
		IN THE SENATE OF THE UNITED STATES
		
			September 2, 2010
			Mr. Akaka, from the
			 Committee on Veterans'
			 Affairs, reported, under authority of the order of the Senate
			 of August 5, 2010, the following original bill; which was read twice and placed
			 on the calendar
		
		A BILL
		To amend title 38, United States Code, to improve
		  Servicemembers' Group Life Insurance and Veterans' Group Life Insurance and to
		  modify the provision of compensation and pension to surviving spouses of
		  veterans in the months of the deaths of the veterans, and for other
		  purposes.
	
	
		1.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Table of contents.
				TITLE I—Benefit matters
				Sec. 101. Repeal of sunset on 2-year extension of
				Servicemembers' Group Life Insurance coverage for members of Armed Forces
				separating from service while totally disabled.
				Sec. 102. Authorization for increases by individuals of
				Veterans’ Group Life Insurance coverage upon renewal.
				Sec. 103. Modification of month of death benefit for surviving
				spouses of veterans who die while entitled to compensation or
				pension.
				Sec. 104. Eligibility for presidential memorial certificates of
				individuals who die while serving in the active military, naval, or air
				service.
				TITLE II—Loan guaranty matters
				Sec. 201. Occupancy of property by dependent child of a
				veteran.
				Sec. 202. Covenants and liens created by public entities in
				response to disaster-relief assistance.
				TITLE III—Other matters
				Sec. 301. Processing of applications for relief from
				adjudication of mental incompetence for certain purposes.
			
		IBenefit
			 matters
			101.Repeal of sunset on
			 2-year extension of Servicemembers' Group Life Insurance coverage for members
			 of Armed Forces separating from service while totally disabled
				(a)Separation or
			 releaseParagraph (1)(A) of section 1968(a) of title 38, United
			 States Code, is amended by striking clause (ii) and inserting the following new
			 clause (ii):
					
						(ii)The date that is
				2 years after the date of separation or release from such active duty or active
				duty for training, in the case of such a separation or release occurring on or
				after June 15,
				2005.
						.
				(b)Separation or
			 release from certain reserve assignmentsParagraph (4) of such
			 section is amended by striking subparagraph (B) and inserting the following new
			 subparagraph (B):
					
						(B)The date that is
				2 years after the date of separation or release from such assignment, in the
				case of such a separation or release occurring on or after June 15,
				2005.
						.
				102.Authorization
			 for increases by individuals of Veterans’ Group Life Insurance coverage upon
			 renewalSection 1977(a) of
			 title 38, United States Code, is amended—
				(1)in paragraph (1),
			 by striking the second sentence; and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)Subject to the
				second sentence of paragraph (1), a veteran who has not attained the age of 60
				years and is insured under Veterans' Group Life Insurance for an amount less
				than the maximum amount of Servicemembers' Group Life Insurance in effect under
				section 1967(a)(3)(A)(i) of this title at the time of renewal of Veterans'
				Group Life Insurance under this section may increase the amount of the
				veteran's coverage under Veterans' Group Life Insurance by not more than
				$25,000 at the time of
				renewal.
						.
				103.Modification
			 of month of death benefit for surviving spouses of veterans who die while
			 entitled to compensation or pension
				(a)Surviving
			 spouse benefit for month of veteran's deathSubsections (a) and
			 (b) of section 5310 of title 38, United States Code, are amended to read as
			 follows:
					
						(a)In
				general(1)A
				surviving spouse of a veteran is entitled to a benefit for the month of the
				veteran's death if at the time of the veteran's death—
								(A)the veteran was receiving compensation
				or pension under chapter 11 or 15 of this title; or
								(B)the veteran was not receiving
				compensation or pension under chapter 11 or 15 of this title but the veteran
				had a claim pending for the month of the veteran's death for which benefits
				would have been payable under chapter 11 or 15 of this title had the veteran
				not died.
								(2)The amount of benefit under paragraph
				(1) is the amount that the veteran would have received under chapter 11 or 15
				of this title for the month of the veteran's death had the veteran not
				died.
							(3)Any benefits payable under this
				section on behalf of a veteran who was not in receipt of such benefits as of
				the month of the veteran's death shall be paid to the surviving spouse as
				accrued benefits.
							(b)Claims pending
				adjudicationIf a claim for entitlement to compensation or
				additional compensation under chapter 11 of this title or pension or additional
				pension under chapter 15 of this title is pending at the time of a veteran's
				death and the check or other payment issued to the veteran's surviving spouse
				under subsection (a) is less than the amount of the benefit the veteran would
				have been entitled to for the month of death pursuant to the adjudication of
				the pending claim, an amount equal to the difference between the amount to
				which the veteran would have been entitled to receive under chapter 11 or 15 of
				this title for the month of the veteran's death had the veteran not died and
				the amount of the check or other payment issued to the surviving spouse shall
				be treated in the same manner as an accrued benefit under section 5121 of this
				title.
						.
				(b)Month of death
			 benefit exempt from delayed commencement of paymentSection
			 5111(c)(1) of such title is amended by striking apply to and all
			 that follows through death occurred and inserting the following:
			 not apply to payments made pursuant to section 5310 of this
			 title.
				(c)Prohibition on
			 requests for return of certain checks and paymentsIn the case of
			 a surviving spouse who was a dependent with respect to whom additional
			 compensation for dependents was payable under section 1115 of title 38, United
			 States Code, or additional pension as a married veteran under chapter 15 of
			 such title, as of the date of the veteran’s death, if a check or other payment
			 issued to the veteran as a benefit payment under chapter 11 or 15 of title 38,
			 United States Code, for the month in which death occurs is negotiated,
			 deposited, or otherwise accessed by the surviving spouse—
					(1)the check or
			 payment shall be considered to be the benefit payable to the surviving spouse
			 under section 5310(a)(1) of title 38, United States Code (as amended by
			 subsection (a)), to the extent that the check or payment equals the amount
			 which would otherwise be payable under such section; and
					(2)the Secretary may
			 not require the surviving spouse to return the check or payment.
					(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and shall apply with respect to deaths that
			 occur on or after that date.
				104.Eligibility
			 for presidential memorial certificates of individuals who die while serving in
			 the active military, naval, or air serviceSection 112 of title 38, United States Code,
			 is amended—
				(1)by amending subsection (a) to read as
			 follows:
					
						(a)(1)At the request of the
				President, the Secretary may conduct a program for honoring the memory of
				covered individuals by preparing and sending to eligible recipients a
				certificate bearing the signature of the President and expressing the country's
				recognition of the covered individual's service in the Armed Forces.
							(2)The award of a certificate to one
				eligible recipient shall not preclude authorization of another certificate if a
				request is received from some other eligible
				recipient.
							;
				(2)by redesignating subsections (b) and (c) as
			 subsections (c) and (d), respectively; and
				(3)by inserting
			 after subsection (a) the following new subsection (b):
					
						(b)For purposes of
				this section, a covered individual is any of the following:
							(1)A deceased
				veteran discharged under honorable conditions.
							(2)An individual who
				dies while serving in the active military, naval, or air
				service.
							.
				IILoan guaranty
			 matters
			201.Occupancy of
			 property by dependent child of a veteranParagraph (2) of section 3704(c) of title
			 38, United States Code, is amended to read as follows:
				
					(2)In any case in which a veteran is in
				active duty status as a member of the Armed Forces and is unable to occupy a
				property because of such status, the occupancy requirements of this chapter
				shall be considered to be satisfied if—
						(A)the veteran's spouse occupies or
				intends to occupy the property as a home and the spouse makes the certification
				required by paragraph (1) of this subsection; or
						(B)the veteran's dependent child occupies
				or will occupy the property as a home and the veteran's attorney-in-fact or a
				legal guardian of the veteran's dependent child makes the certification
				required by paragraph (1) of this
				subsection.
						.
			202.Covenants and
			 liens created by public entities in response to disaster-relief
			 assistanceParagraph (3) of
			 section 3703(d) of title 38, United States Code, is amended to read as
			 follows:
				
					(3)(A)Any real estate housing
				loan (other than for repairs, alterations, or improvements) shall be secured by
				a first lien on the realty. In determining whether a loan is so secured, the
				Secretary may either disregard or allow for subordination to a superior lien
				created by a duly recorded covenant running with the realty in favor of—
							(i)a public entity that has provided or
				will provide assistance in response to a major disaster as declared by the
				President under section 401 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5170); or
							(ii)a private entity to secure an
				obligation to such entity for the homeowner's share of the costs of the
				management, operation, or maintenance of property, services, or programs within
				and for the benefit of the development or community in which the veteran's
				realty is located, if the Secretary determines that the interests of the
				veteran borrower and of the Government will not be prejudiced by the operation
				of such covenant.
							(B)With respect to any superior lien
				described in subparagraph (A) created after June 6, 1969, the Secretary's
				determination under clause (ii) of such subparagraph shall have been made prior
				to the recordation of the
				covenant.
						.
			IIIOther
			 matters
			301.Processing of
			 applications for relief from adjudication of mental incompetence for certain
			 purposes
				(a)In
			 generalChapter 55 of title
			 38, United States Code, is amended by adding at the end the following new
			 section:
					
						5511.Processing of
				applications for relief from adjudication of mental incompetence for certain
				purposesNotwithstanding
				clause (ii) of section 101(c)(2)(A) of the NICS Improvement Amendments Act of
				2007 (Public Law 110–180; 18 U.S.C. 922 note), each application for relief
				submitted to the Secretary under the program required by clause (i) of such
				section shall be processed by the Secretary not later than 180 days after the
				receipt of the application. If the Secretary fails to resolve such application
				for relief within 180 days for any reason, including a lack of appropriated
				funds, the Secretary shall be deemed to have granted such application for
				relief.
						.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 such title is amended by adding at the end the following new item:
					
						
							5511. Processing of
				applications for relief from adjudication of mental incompetence for certain
				purposes.
						
						.
				
	
		September 2, 2010
		Read twice and placed on the calendar
	
